NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        AUG 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

BHINDER JIT SINGH,                              No.    19-70543

                Petitioner,                     Agency No. A096-161-410

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 5, 2020**

Before:      SCHROEDER, HAWKINS, and LEE, Circuit Judges.

      Bhinder Jit Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings based on ineffective assistance of counsel. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of

a motion to reopen. Martinez-Hernandez v. Holder, 778 F.3d 1086, 1088 (9th Cir.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2015). We deny the petition for review.

      The BIA did not abuse its discretion in denying Singh’s untimely motion to

reopen for failure to demonstrate he acted with the due diligence required for

equitable tolling. See 8 U.S.C. § 1229a(c)(7)(C)(i); Avagyan v. Holder, 646 F.3d

672, 679 (9th Cir. 2011) (due diligence requires that petitioner took reasonable

steps to investigate prior counsel’s suspected error, or, if petitioner was ignorant of

counsel’s shortcomings, made reasonable efforts to pursue relief).

      PETITION FOR REVIEW DENIED.




                                           2                                    19-70543